                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


EXMARK MANUFACTURING COMPANY
INC.,
                                                               8:10CV187
                     Plaintiff,

       vs.                                                       ORDER

BRIGGS & STRATTON CORPORATION,

                     Defendant.


      This matter is before the Court on objections, Filing Nos. 812 and 870, filed by

defendant Briggs & Stratton Corporation (“Briggs”) to orders of the Magistrate Judge,

Filing Nos. 788 and 856, granting Exmark Manufacturing Company’s (“Exmark”) motion

to enforce the scheduling order and for a protective order, Filing No. 768, and denying

Briggs’s motion to amend the scheduling order, Filing No. 813. The Court is advised that

the parties have settled the dispute. The parties have agreed that, unless Briggs opens

the door to them at trial, Exmark’s damages expert will not rely on the MTD and

Husqvarna settlement agreements, nor will Exmark seek to introduce the agreements or

the terms thereof. Accordingly, the objections to the Magistrate Judge’s order are moot.

         IT IS ORDERED that Briggs’s objections (Filing No. 812 and Filing No. 870) are

denied as moot.

      Dated this 10th day of December 2018.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
